DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Comments
Applicants’ response filed on 11/9/2020 has been fully considered. Claims 3, 6 and 10-11 are cancelled and claims 1-2, 4-5 and 7-9 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kosslinger et al (US 6,066,437) in view of Takahashi et al (US 2004/0031855) ) in further view of Takeuchi et al (US 4,856,857).

Regarding claims 1-2 and 4-5, Kosslinger discloses a process comprising providing a protective film (Fig. 1 #31; col. 3, lines 49-54), vapor depositing a metallic layer onto the protective film (Fig. 1 #321; col. 3, line 60-64), wherein the metallic layer is made thin enough such that the action of a laser beam is very brief (col. 4, lines 20-23), ablating the metallic layer with the laser beam such that the metallic layer disappears at sites where the laser beams acts resulting in high definition lettering (col. 4, lines 9-15), depositing a contrast-forming layer onto the metallic layer (Fig. 1 #322; col. 3, line 64-col. 4, line 1 and col. 4, lines 34-37), depositing an adhesive layer onto the contrast-forming layer (Fig. 1 #33; col. 4, lines 38-41), depositing an adhesive repelling carrier film onto the adhesive layer (Fig. 1 #4; col. 4, lines 38-41), wherein the 
The process reads on the claimed method of making a card. The providing a protective film and depositing a contrast-forming layer onto the metallic layer where both the protective film and the contrast-forming layer comprise PVC reads on the claimed stacking a plurality of plastic layers as claimed in claim 1. The vapor depositing of the metallic layer reads on the claimed forming a metallic layer overlying and attached to said plurality of plastic layers as claimed in claim 1 and vapor deposition of the metallic layer to form a thin layer as claimed in claim 4. Fig. 1 shows the metallic layer overlying the adhesive layer and the adhesive repelling carrier film. This also reads on the claimed metallic layer overlying and attached to the plurality of plastic layers. The ablating the metallic layer with the laser beam such that the metallic layer disappears at sites where the laser beams acts resulting in high definition lettering reads on the claimed forming at least one window in the metallic layer including lasering a selected area of the metallic layer to form at least one window as claimed in claims 1 and 2, the step of lasering the metallic layer to personalize the card as claimed in claim 4 and the forming at least one window including applying a laser beam to the metallic layer for selectively ablating selected portions of the metallic layer as claimed in claim 5.
 
Kosslinger does not appear to explicitly disclose the process comprising one layer of the plurality of plastic layers including an integrated circuit containing electronic circuitry and an antenna connected to the IC for enabling contactless radio frequency 

However, Takahashi discloses an IC card comprising IC module comprising an IC tip, reinforcement structure and antenna (Fig. 6 #5; paragraph [0041]) and wherein the IC module is disposed in adhesive layer #4 (Fig. 6 #4; paragraph [0042]) and wherein the adhesive comprises a material such as an ethylene-vinyl acetate copolymer type, a polyester type, a polyamide type, a thermoplastic elastomer type and a polyolefin type (paragraph [0069]).

However, Takeuchi discloses a transparent hologram comprising forming a relief pattern in the hologram layer (col. 3, lines 27-34) and forming a thin reflective metal film on the relief pattern (col. 6, line 66-col. 7, line 32).

Kosslinger, Takahashi and Takeuchi are analogous art because they are from the same field of IC cards. Kosslinger is drawn to an anti-counterfeit label (see col. 6, lines 48-67 of Kosslinger). Takahashi is drawn to an IC card for improved security (see paragraph [0003] of Takahashi). Takeuchi is drawn to a transparent-type hologram (see col. 1, lines 8-11 of Takeuchi).

It would have been obvious to one of ordinary skill in the art having the teachings of Kosslinger and Takahashi before him or her, to modify the process of Kosslinger to include the IC connected to the antenna of Takahashi in the adhesive layer of Kosslinger because having the required IC and antenna provides larger memory capacity and significantly improved security (paragraph [0003] of Takahashi).

It would have been obvious to one of ordinary skill in the art having the teachings of Kosslinger and Takeuchi before him or her, to modify the process of Kosslinger to include the step of forming a relief pattern of Takeuchi in the protective film of Kosslinger before vapor depositing the metallic layer because having an embossed pattern coated with a metal film provides a hologram with transparency while itself being transparent (col. 3, lines 19-22 of Takeuchi).
	
Given that the embossed metallic layer of Kosslinger, Takahashi and Takeuchi is the same as the embossed metallic layer as claimed in claim 1, it is clear that the embossed metallic layer of Kosslinger, Takahashi and Takeuchi would intrinsically act as a radio frequency shield.

Claims 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herslow (US 6,644,552) in view of Kosslinger et al (US 6,066,437) in further view of Takahashi et al (US 2004/0031855).


	The clear optical film reads on the claimed base plastic layer. The clear buffer layers and clear PET layer disposed on a top surface of the clear optical film in Fig. 5 reads on the claimed first number of clear plastic layers as claimed in claim 7. The clear buffer layers and clear PET layer disposed on a bottom surface of the clear optical film in Fig. 5 reads on the claimed second number of clear plastic layers as claimed in claim 7. The clear plastic buffer layers #22b and #22c read on the claimed clear adhesive primer layers above and below the base plastic layer as claimed in claim 9 The clear PET layers #12a and #12b read on the claimed first clear plastic buffer layer and second clear plastic buffer layer above and below the base plastic layer as claimed in claim 9

Herslow does not appear to explicitly disclose the process comprising forming a metal layer on and overlying a base plastic layer as claimed in claim 7, the second 

However, Kosslinger discloses a process comprising providing a protective film (Fig. 1 #31; col. 3, lines 49-54), vapor depositing a metallic layer onto the protective film (Fig. 1 #321; col. 3, line 60-64), wherein the metallic layer is made thin enough such that the action of a laser beam is very brief (col. 4, lines 20-23), ablating the metallic layer with the laser beam such that the metallic layer disappears at sites where the laser beams acts resulting in high definition lettering (col. 4, lines 9-15), depositing a contrast-forming layer onto the metallic layer (Fig. 1 #322; col. 3, line 64-col. 4, line 1 and col. 4, lines 34-37), depositing an adhesive layer onto the contrast-forming layer (Fig. 1 #33; col. 4, lines 38-41), depositing an adhesive repelling carrier film onto the adhesive layer (Fig. 1 #4; col. 4, lines 38-41), wherein the protective film comprises PVC (Fig. 1 #31; col. 3, lines 49-54) and wherein the contrast-forming layer comprises PVC (Fig. 1 #322; col. 3, line 64-col. 4, line 1 and col. 4, lines 34-37).
The ablating the metallic layer with the laser beam such that the metallic layer disappears at sites where the laser beams acts resulting in high definition lettering reads on the claimed selectively modifying the metal layer to customized the card as 

Takahashi discloses an IC card comprising IC module comprising an IC tip, reinforcement structure and antenna (Fig. 6 #5; paragraph [0041]) and wherein the IC module is disposed in adhesive layer #4 (Fig. 6 #4; paragraph [0042]) and wherein the adhesive comprises a material such as an ethylene-vinyl acetate copolymer type, a polyester type, a polyamide type, a thermoplastic elastomer type and a polyolefin type (paragraph [0069]).

However, Takeuchi discloses a transparent hologram comprising forming a relief pattern in the hologram layer (col. 3, lines 27-34) and forming a thin reflective metal film on the relief pattern (col. 6, line 66-col. 7, line 32).

Herslow, Kosslinger and Takahashi are analogous art because they are from the same field of IC cards. Herslow is drawn to a multi-layered card (see Abstract of Herslow). Kosslinger is drawn to an anti-counterfeit label (see col. 6, lines 48-67 of Kosslinger). Takahashi is drawn to an IC card for improved security (see paragraph [0003] of Takahashi).



It would have been obvious to one of ordinary skill in the art having the teachings of Herslow and Takahashi before him or her, to modify the process of Herslow to include the IC connected to the antenna of Takahashi in the buffer layer #22a2 of Herslow because having the required IC and antenna provides larger memory capacity and significantly improved security (paragraph [0003] of Takahashi).

It would have been obvious to one of ordinary skill in the art having the teachings of Herslow, Kosslinger and Takeuchi before him or her, to modify the process of Herslow to include the step of forming a relief pattern of Takeuchi in the protective film of Kosslinger before vapor depositing the metallic layer because having an embossed pattern coated with a metal film provides a hologram with transparency while itself being transparent (col. 3, lines 19-22 of Takeuchi).

Given that the embossed metallic layer of Herslow, Kosslinger, Takahashi and Takeuchi is the same as the embossed metallic layer as claimed in claim 7, it is clear .

Response to Arguments
Applicant’s arguments, see page 4, filed 11/9/2020, with respect to the claim objections have been fully considered and are persuasive. The claim objections have been withdrawn. 

Applicant’s arguments, see page 4, filed 11/9/2020, with respect to the 112 rejections have been fully considered and are persuasive. The 112 rejections have been withdrawn. 

Applicant's arguments filed 11/9/2020 have been fully considered but they are not persuasive.

Applicants argue that Kosslinger does not disclose an embossed metallic layer acting as a radio frequency shield surrounding at least one window in regard to claim 1 and Herslow and Takahashi do not disclose an embossed metallic layer acting as a radio frequency shield surrounding at least one window in regard to claim 7.

The Examiner disagrees and notes that Kosslinger discloses a process comprising ablating the metallic layer with the laser beam such that the metallic layer .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LUCAS A STELLING/Primary Examiner, Art Unit 1773